DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/15/2021.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claims 1 and 9, the prior art of record does not anticipate nor render obvious an vaporization device, comprising: a cartridge, having a housing and a heating component defining an air inlet channel and an air outlet channel, and a heating component and the heating component base defining a cavity there between; and a hollow tube disposed on the heating component base, the hollow tube extending from the heating component base into the air inlet channel.

In combination with all the limitations recited in the independent claim 18, the prior art of record does not anticipate nor render obvious a method for operating a vaporization device, comprising: causing a first airflow to enter, along an air inlet channel, a cavity between a heating component and a heating component base through a first through hole of a housing, wherein the air inlet channel is defined by the housing and the heating component base; causing the first airflow to enter an air outlet channel from the cavity, wherein the air outlet channel is defined by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831